                             Case 1:10-cr-00768-PAE Document 25 Filed 02/11/20 Page 1 of 1




GRANTED. The defendant's terms of pretrial supervision
shall be amended to included travel within all parts of the
SDNY & EDNY, save for a 2 mile radius of Ozone Park,
Queens, unless this travel is for work related purposes for
which he must notify his Pretrial Services Officer. The Clerk
of Court is requested to terminate the motion at Dkt. No. 25.

    SO ORDERED.                            2/11/2020


                           
                     __________________________________
                           PAUL A. ENGELMAYER
                           United States District Judge
